Citation Nr: 0721177	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to May 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in December 2005 and June 
2006.  

The veteran has repeatedly requested that consideration be 
given to the matter of entitlement to a total rating by 
reason of individual unemployability due to service connected 
disabilities.  This matter is referred to the RO for 
appropriate consideration.  It is possible that consideration 
of this issue remains despite the grant herein, based on the 
effective date that the RO assigns for the grant made below.


FINDING OF FACT

At least as of the December 2005 VA examination, the 
veteran's PTSD was manifested by significant symptoms of 
depression, anxiety, startle response, flashbacks, intrusive 
memories, and significant memory deficits that cause an 
inability to maintain employment.  


CONCLUSION OF LAW


With resolution of reasonable doubt in the appellant's favor, 
the criteria for a rating of 100 percent for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Code 
9411 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in June 2006, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The June 2006 VCAA letter included all necessary 
notifications.  Further in view of the grant herein, the RO 
will be providing effective date information so there is no 
prejudice in proceeding with a decision at this point.

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.  In response to the June 
2006 letter, the veteran submitted VA outpatient treatment 
records dated through June 2006.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

An examination was conducted by VA in June 2001.  At that 
time, the veteran indicated that he continued to function as 
a meat cutter for a grocery store.  He stated that he had had 
a few encounters with people that had created some situations 
where he was almost fired.  He became very jumpy when people 
were behind his back, swinging around with a meat cutter.  
Now his co-workers just stayed away from him.  He stayed away 
from crowds and people.  He also became nervous upon hearing 
helicopters.  The veteran described an episode when he broke 
down after viewing a Vietnam veteran's memorial and seeing 
the name of a friend who had been killed in action.  He 
locked himself in his truck until he was able to calm down.  
He had married four years ago, which was his second marriage.  
He continued to be seclusive and not mingle with others.  He 
used to resort to heavy drinking in the past, but currently 
had tried to stay sober.  On mental status evaluation, he 
remained guarded, hypervigilant and uneasy.  He looked tense, 
with a flushed face.  He did not seem to be able to sit back 
and relax.  As time went on, he became more at ease and was 
able to engage more in the conversation.  He had a tendency 
to be reclusive and to isolate himself.  When talking about 
his war experiences, he became very upset and sentimental.  
He demonstrated signs of  becoming easily excitable and 
irritable.  Some of his capacity for impulse control and 
emotional control appeared somewhat compromised.  He still 
harbored a lot of guilt feeling.  Memorial Day triggered 
emotional outburst causing him to isolate himself.  He still 
had trouble tolerating noise, particularly helicopter noises.  
His social life activity had been very limited and he had 
lost most of his hobbies of fishing and hunting.  There were 
no signs of delusional ideas or thought disorder.  He had a 
propensity for being stunned and startled when he was touched 
from behind or people snuck up behind him.  He was constantly 
on guard and hypervigilant all of the time.  He maintained a 
reasonably good attention span for the first 20 minutes.  
After that, he became restless.  He was hardly able to engage 
in any close relationship.  He was in good touch with 
reality, showing no signs of visual or auditory 
hallucinations.  His judgement at this point was marginally 
fair.  Overall, he had indicated that his condition was 
increasingly troubling him, particularly with trouble 
sleeping at night.  He believed he was at risk to others.  
The diagnosis was PTSD.  His GAF score was 55, with a score 
during the past year being 65.  It was noted that due to his 
nervous condition, he was prone to have panic, stun reaction 
which posed a substantial risk to others and he had 
maintained social isolation to avoid interaction with other 
people.  He was able to work at his position because he was 
in a unique environment where he was alone and able to work 
at his own pace.  Otherwise, the examiner indicated that it 
was unlikely that he would be able to maintain gainful 
employment in any other setting.  

The veteran was hospitalized at a VA facility in December 
2002.  He presented for help with coping as his anniversary 
date approached he believed his mood was worsening and he was 
becoming more tense.  He had more intrusive thoughts of 
Vietnam.  He was easily startled by noises and by people 
approaching him without his awareness, especially at work.  
He had been transferred to a different store where he was 
more exposed to customers and had become very uncomfortable 
and stressed by this change.  He hoped to retire in August.  
He denied suicidal or homicidal ideation.  He denied active 
auditory or visual hallucinations and felt that his 
medications had helped him sleep better and be less 
irritable.  During the course of treatment, he was viewed as 
highly motivated to manage his PTSD symptoms more 
effectively.  He increased in areas of anger management, 
depression management and overall management of his PTSD 
symptoms.  He appeared to have a more positive view of 
himself and his world.  The prognosis at discharge was that 
he was likely to continue to enhance his mood regulation with 
ongoing and regular outpatient treatment.  

An examination was conducted by VA in December 2005.  At that 
time, it was indicated that he had retired from his job as a 
meat cutter.  He believed that he had retired prior to the 
time that he would have due to his escalating behavior.  
Subjective complaints included that he had felt better since 
he had left work.  He stated that his anger was currently 
controlled, but he recounted a history of angry outbursts, 
though none were catastrophic.  He did not report spontaneous 
crying, but stated that he suffered from continuing 
depression.  He reported that he had withdrawn from others 
outside of his home, but not within it.  He stated that he 
did not have any difficulty performing activities of daily 
living.  He had no difficulty falling asleep provided he 
takes his medication.  He slept for approximately nine hours 
per night, awakening once.  He reported a good relationship 
with is current wife, but related occasions when he had 
almost killed his first wife.  He reported that he no 
relationships outside of the home by his account except for 
with his four children from his first marriage.  He had not 
been to a movie theater in years.  He had been able to 
tolerate small family gatherings in the recent past.  He 
reported near constant reexperiencing the events he described 
through daily intrusive thoughts.  His current medication had 
stopped the recurrent dreams that he had previously 
experienced.  He continued to experience intermittent 
flashbacks of events that occurred during Vietnam.  He 
continued to feel detached from others, and experienced 
difficulty concentrating, was hypervigilant and had a 
significantly heightened startle response.  

On mental status evaluation, his personal hygiene was good 
and his attitude was unremarkable and generally cooperative.  
He was very emotionally strained and tense in his 
presentation.  Rapport was adequately established for the 
intended purpose of the assessment.  His mood was very 
dysphoric.  Affect was anxious and depressed.  He appeared to 
experience considerable grief regarding aspects of his combat 
experiences, becoming intermittently distressed when 
discussing the combat related aspects of the interview.  He 
was also clearly experiencing grief and survivor's guilt.  
His affect was also significantly blunted, constricted and 
flattened.  Speech was unremarkable.  He did not appear to 
suffer visual or auditory hallucinations.  There were no 
disturbances of thought process or content, although he did 
describe being able to "hear himself thinking."  Cognitive 
functions appeared to be generally impaired, with memory 
functions appearing catastrophically so.  He was unable to 
name the current president and only one of his last three 
predecessors.  He was unable to interpret proverbs or 
abstractions.  He denied homicidal or suicidal ideation.  
Insight was somewhat evidence and judgement appeared 
practical and intact.  The assessment was PTSD.  His GAF 
score was listed as 42.  

The examiner related that the veteran's cognitive functions 
were significantly compromised by his PTSD and he continued 
to suffer significant thought intrusions of memories and 
images of the war in Vietnam.  Only his dreams appeared to be 
somewhat more controlled.  His memory and related genitive 
problems made it difficult to foresee him being able to 
sustain productive employment at this time and the 
introduction of the stress of employment would likely lead to 
some deterioration in his functioning.  He had not had any 
periods of sustained remission of symptoms and, while he 
continued to participate in, and benefit from, group 
treatment, his prognosis for full successful readjustment 
appeared to be limited.  All aspects of social and 
interpersonal functioning were also significantly impaired.  

VA outpatient treatment records, dated through June 2006, 
show that the veteran attends frequent PTSD Combat group 
therapy sessions.  The sessions were described by the 
psychologist, with topics ranging from the war in Iraq to the 
date of their first arrival in Vietnam and discussion of R&R 
activities in which they had taken part while in service.  
Group participation is described as good, with the group 
being described as really coming together over the past few 
months.  

The veteran's PTSD causes significant symptoms of depression, 
anxiety, startle response, flashbacks and intrusive memories.  
While his sleep has been generally improved with mediation, 
he most recently has been shown to suffer significant memory 
deficits to the point where the examiner rendered an opinion 
that he is not able to maintain employment.  He attends 
frequent therapy sessions, which appear to aid his ability to 
function in a non-stressed environment, but there is an 
opinion of record that he would deteriorate with the stress 
of working again.  Overall, his memory difficulties and other 
restrictions as most recently described are deemed by the 
Board to more nearly meet the criteria for a total disability 
rating due to his PTSD.  As such, his appeal is granted.  


ORDER

A rating for post-traumatic stress disorder (PTSD) of 100 
percent is granted, subject to the controlling regulations 
governing the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


